IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

R. J. REYNOLDS TOBACCO                NOT FINAL UNTIL TIME EXPIRES TO
COMPANY,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant/Cross-Appellee,
                                      CASE NO. 1D14-3946
v.

GLORIA CLAYTON, as Personal
Representative of the Estate of
DAVID CLAYTON,

      Appellee/Cross-Appellant.


_____________________________/

Opinion filed June 17, 2016.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Robert B. Parrish, David C. Reeves, and Jeffrey A. Yarbrough of Moseley, Prichard,
Parrish, Knight & Jones, Jacksonville; Stephanie E. Parker, John F. Yarber, and John
M. Walker of Jones Day, Atlanta, GA, Edward Carter of Jones Day, Columbus, OH;
Gregory G. Katsas of Jones Day, Washington, D.C., for Appellant/Cross-Appellee.

John S. Mills and Courtney Brewer of The Mills Firm, P.A., Tallahassee; John S.
Kalil of Law Offices of John S. Kalil, P.A., Jacksonville, for Appellee/Cross-
Appellant.




.
              ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      This matter is before us on remand from the Florida Supreme Court following

its decision in Soffer v. R.J. Reynolds Tobacco Company, 187 So. 3d 1219 (Fla.

2016). In compliance with the Florida Supreme Court’s directive, we remand this

case for further proceedings on the issue of whether punitive damages should be

imposed for Appellee/Cross-Appellant’s negligence and strict liability claims and,

if so, the amount thereof.

      REVERSED and REMANDED with instructions.



LEWIS, WETHERELL, and MAKAR, JJ., CONCUR.




                                        2